           Case 2:20-cr-00123-JAD-VCF Document 28 Filed 04/20/21 Page 1 of 2



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:20-CR-123-JAD-VCF

 9                  Plaintiff,                      Final Order of Forfeiture

10         v.

11 NATHAN POLK REED,

12                  Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §

15 924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Nathan Polk Reed to the

16 criminal offense, forfeiting the property set forth in the Plea Agreement and the Forfeiture

17 Allegation of the Criminal Indictment and shown by the United States to have the requisite

18 nexus to the offense to which Nathan Polk Reed pled guilty. Criminal Indictment, ECF No.

19 1; Change of Plea, ECF No. 22; Plea Agreement, ECF No. 24; Preliminary Order of

20 Forfeiture, ECF No. 25.

21         This Court finds that on the government’s motion, the Court may at any time enter
22 an order of forfeiture or amend an existing order of forfeiture to include subsequently

23 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

24 32.2(b)(2)(C).

25         The government served every person reasonably identified as a potential claimant in
26 lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

27 Rule G(4)(a)(i)(A).

28 / / /
            Case 2:20-cr-00123-JAD-VCF Document 28 Filed 04/20/21 Page 2 of 2



 1          This Court finds no petition was filed herein by or on behalf of any person or entity

 2   and the time for filing such petitions and claims has expired.

 3          This Court finds no petitions are pending regarding the property named herein and

 4   the time has expired for presenting such petitions.

 5          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 6   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 7   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 8   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

 9   924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of

10   according to law:

11              1. A F.I.E. Titan .25 caliber semiautomatic pistol, bearing serial number

12                  293042; and

13              2. any and all compatible ammunition

14   (all of which constitutes property).

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

16   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

17   deposit, as well as any income derived as a result of the government’s management of any

18   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

19   disposed of according to law.

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

21   copies of this Order to all counsel of record.

22          DATED _____________________,
                  May 10, 2021.          2021.

23

24

25                                                JENNIFER A. DORSEY
                                                  UNITED STATES DISTRICT JUDGE
26

27

28
                                                      2
